Action
against defendant Radin, another physician and a layman, to recover damages for personal injuries sustained by plaintiff through their negligence in treating her for the removal of superfluous hair from her face. Plaintiff upon the trial of the issues of fact was awarded a jury verdict against defendants assessing her damages. Upon that verdict judgment was not entered until after defendant Radin received a discharge in bankruptcy under the Bankruptcy Act  as it existed before its amendment effective September 22, 1938. An order was made at Special Term denying defendant Radin’s motion, made under section 150 of the Debtor and Creditor Law, to cancel and discharge that judgment as against him. From that order defendant Radin appeals. Order affirmed, with fifty dollars costs and disbursements; the examination of the appellant as judgment debtor in supplementary proceedings to proceed at a time and place to be fixed in the order to be entered hereon. No opinion. Lazansky, P. J., Hagarty, Carswell and Taylor, JJ., concur; Close, J., not voting. Settle order on notice.